Exhibit 10.1

sCHI:2939001.3

 

 

FIRST AMENDMENT TO
LOAN AND SERVICING AGREEMENT
(NewStar Warehouse Funding I LLC)

 

THIS FIRST AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of August 5, 2015
(this “Amendment”), is entered into by and among NEWSTAR WAREHOUSE FUNDING I
LLC, as the Borrower (the “Borrower”), NEWSTAR FINANCIAL, INC., as the
Originator and the Collateral Manager, the Lenders identified on the signature
pages hereto and CITIBANK, N.A., as the Administrative Agent (in such capacity,
the “Administrative Agent”).

 

R E C I T A L S

WHEREAS, the above-named parties have entered into that certain Loan and
Servicing Agreement, dated as of May 5, 2015 (as amended, the “Agreement”), by
and among the Borrower, the Originator, the Collateral Manager, each of the
Lenders from time to time party thereto, the Administrative Agent and U.S. Bank
National Association, as the Trustee and the Custodian;

 

WHEREAS, pursuant to and in accordance with Section 13.1 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2. Amendments.

 

2.1 The definition of “Facility Amount” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Facility Amount”:  $250,000,000. Notwithstanding the foregoing, on or after the
Commitment Termination Date, the Facility Amount shall mean the Advances
Outstanding.

 

2.2 Section 1.1 of the Agreement is amended to add the definition of “First
Amendment Effective Date” thereto as alphabetically appropriate as follows:

 

“First Amendment Effective Date”: August 5, 2015.

 

2.3The reference to “$175,000,000” under the heading “Commitment” set forth
opposite  

 

--------------------------------------------------------------------------------

 

Citibank, N.A.’s signature on the signature pages to the Agreement is hereby
replaced with a reference to “$250,000,000”.

 

SECTION 3. Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement. All references in the Transaction Documents to the Agreement shall be
deemed to be references to the Agreement as amended hereby.

 

SECTION 4. Representations and Warranties.

 

Each of the Borrower and the Collateral Manager hereby represents and warrants
as of the date of this Amendment as follows:

 

(a) this Amendment has been duly executed and delivered by it;

 

(b) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

(c) there is no Event of Default, Unmatured Event of Default, or Collateral
Manager Default that is continuing or would result from entering into this
Amendment; and

 

(d)in the case of the Borrower, the representations and warranties of the
Borrower set forth in Sections 4.1 and 4.2 of the Agreement, and in the case of
the Collateral Manager, the representations and warranties of the Collateral
Manager set forth in Section 4.3 of the Agreement, are true and correct in all
material respects as of the date hereof (except those that expressly relate to
an earlier date).

 

SECTION 5. Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to:

 

(a) receipt by the Administrative Agent of executed counterparts (or other
evidence of execution, including facsimile signatures, satisfactory to the
Administrative Agent) of this Amendment,

 

(b) receipt by the Administrative Agent of an opinion of counsel to the Borrower
in form and substance acceptable to Administrative Agent,

 

(c) receipt by the Administrative Agent of a duly executed certificate from the
secretary or assistant secretary of the designated manager of the Borrower,
certifying to (i) the certificate of

2

--------------------------------------------------------------------------------

 

formation, , and all amendments thereto, certified by the secretary of the state
of organization, (ii) operating agreement and all amendments thereto, (iii)
resolutions and (iv) the incumbency and signatures of the officers or
representatives executing this Amendment and any other Loan Documents to be
delivered in connection herewith;

 

(d) receipt by Citibank, N.A. of a new Variable Funding Note reflecting the
amended commitment effectuated hereby; and

 

(e) receipt by the parties hereto of all fees payable on the date hereof
pursuant to the fee letter related hereto.

 

SECTION 6. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

 

THE BORROWER:

NEWSTAR WAREHOUSE FUNDING I LLC

By: NewStar Financial, Inc.,
its Designated Manager

 

By:/s/ JOHN KIRBY BRAY

 

Name: John Kirby Bray

 

Title: Chief Financial Officer

 

 

 

 

THE ORIGINATOR

AND COLLATERAL MANAGER:

NEWSTAR FINANCIAL, INC.

 

By:/s/ JOHN KIRBY BRAY

 

Name: John Kirby Bray

 

Title: Chief Financial Officer

 

[Signatures Continue on the Following Page]

 

First Amendment to Loan and Servicing Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

REVOLVING LENDERS:

Commitment:
$250,000,000


CITIBANK, N.A.

 

 

 

By:/s/ TODD D. FRITCHMAN

 

Name: Todd D. Fritchman

 

Title: Vice President

 

 

THE ADMINISTRATIVE AGENT:

CITIBANK, N.A.




 

 

By:/s/ TODD D. FRITCHMAN

 

Name: Todd D. Fritchman

 

Title: Vice President

 

 

First Amendment to Loan and Servicing Agreement